The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 2-4-2022 is acknowledged. Claim 7 has been amended. Claims 7-15 are pending. Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claim 7 is currently under examination.

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Tendler et al. (U.S. Patent 9,193,772), Wu et al. (Enzyme and Microbial Technology Vol. 33, pages 453-459) and Liu et al. (Molecular Biology Rep. Vol. 39, pages 5805-5810) is maintained for reasons of record.

The Examiner has expanded the analysis of each reference to assist in the analysis of obviousness, and addressing Applicant’s arguments.  The basis of the rejection is the same. Applicant’s arguments have been fully considered and deemed non-persuasive. Said arguments are addressed below.
Claim 7 is directed to the overall process of creating vectors with a transgene under two different promoters, for the transformation of a Pichia pastoris culture system, for the constitutive production of the transgene, Sm14.  In claim 7 one vector system is created with the transgene under the AOX1 promoter control, and one vector system having the same base vector created with the transgene under the GAP promoter control. Tendler et al.  is directed to the production of recombinant proteins, for increased expression in Pichia pastoris.  Specifically, Tendler et al. is directed to increasing production of the Sm14 protein. Tendler et al. teaches the creation of the pPIC9IK-SM14-MV vector, as shown in Figure 1. As set forth at column 2, the P. pastoris expression system has several advantages in the recombinant expression of proteins, including the stability of transformed strains, high expression, high density cultures, easy culture scheduling and no production of endotoxins.  Sm14 has been shown to provide protection against infections caused by certain helminths in mammals, including humans, therefore high expression of Sm14 in industrial settings for the further use in immunogenic compositions is highly desirable.
With respect to claim 7, Tendler et al. teaches step a) the synthesis of the polynucleotide encoding the recombinant Sm14 as is being claimed (see columns 3-5).  In this section, the synthesized polynucleotide is manipulated to add the Kozak sequence encoding an AOX gene at the 5’ end. This step reconstitutes the AOX1 promoter, known to be inducible under methanol treatment. Next, BamHI and EcoRI cleavage sites are added to each end respectively (see column 4 and SEQ ID NO:3). These additions are made so that the synthetic polynucleotide can be cloned into the pPIC9K vector, for the intended use of expressing the Sm14 protein product under the control of the reconstituted AOX1 promoter. This cloned vector, pPIC9K-Sm14-MV, meets step b) of claim 7 (see Figure 1 and column 4).
Tendler et al. successfully transforms P. pastoris cultures with the cloned vector, and the transformed clones produced recombinant Sm14 under methanol induction (see columns 5-7 and Figure 5). The Sm14 recombinant protein expressed by the transformed cultures has the same physio-chemical characteristics as known Sm14 proteins. The recombinant protein can be detected by relevant antibodies, sequencing, and comparison of circular dichroism spectra (see column 8, Figures 8 and 9). The transformation of the P. pastoris with the pPIC9k-Sm14-MV for the inducible production of the recombinant Sm14 protein meets a portion of step d) of claim 1.
Tendler et al. notes that any endogenous Sm14, while expressed in P pastoris, is not recognized by the rabbit sera which recognizes the recombinant Sm14 (data not shown)[see column 9]. Therefore endogenous, constitutive production of Sm14 is either nonstandard or insufficient for the purposes.
Tendler et al. differs from the instant invention in that they do not specifically teach taking a portion or sample of the cloned vector pPIC9K-SM-14- MV, to replace the inducible promoter with a promoter of the GAP gene, or transforming the P. pastoris culture with two vectors.
In the same field of invention, Wu et al. demonstrate that to achieve the highest levels of transgene or protein expression in P. pastoris, vectors which induce expression under methanol selection (AOX1) and vectors with GAP promoters which induce constitutive expression of recombinant proteins should be used.  Both AOX1 and GAP are shown by Wu et al. to be successful in the recombinant expression of properly folded, active recombinant proteins. Wu et al. discloses that the combined use of the AOX1 and GAP promoters in separate vectors to transform P. pastoris at high copy levels, was known to produce recombinant proteins that can be sequentially expressed and separately recovered (see Figure 1).
Wu et al. discloses: 
“Most of the reported heterologous proteins expression in P. pastoris is employed using either AOX1 or GAP expression system alone. The combined use of AOX1 promoter and GAP promoter in P. pastoris has been mentioned in the study of N-glycan engineering of glycoproteins. The GAP promoter-controlled enzyme is expressed to modify the AOX1 promoter-controlled target protein with desired glyco-pattern. The combined use of these two promoters has also been employed to sequentially express and separately recover two different heterologous proteins from a single P. pastoris cultivation. In this paper, in addition to the GAP promoter expression system, the expression cassette under the control of AOX1 promoter was also integrated into the chromosome of P. pastoris to generate a strain that could produce recombinant hGM-CSF constitutively and inducibly. The enhanced production of hGM-CSF demonstrated another advantage of combined use of GAP and AOX1 promoter expression system in P. pastoris.” (see pages 453-454).  

Creating vectors with the ability to produce the target protein under inducible conditions, as well as during regular growth conditions, leads to enhanced production of the target.  (see Figure 4). Further, using both promoters led to increased secretion of the target protein by the transformed cells.  Secreted proteins can be easier to isolate from the supernatant of the culture, than trying to harvest intracellularly expressed proteins. (see Figure 5 and section 3.3).
Further in the same field of invention, Liu et al. demonstrate that a high level of constitutive target protein can be produced in P. pastoris if the target gene is under the control of the GAP promoter. Liu et al. notes that the GAP promoter is known to effectively express transgenes in P. pastoris cell culture systems. The proteins produced by these constructs demonstrate the same or similar physio-chemical characteristics as the known non-recombinant protein. (see the paragraph bridging pages 5805-5806).  Liu et al. achieves clones with a high number of gene copies in the transformed culture, at high culture density (see Figures 5 and 6).  High density cultures expressing target protein are desirable, as greater amounts of product can be harvested per unit volume of the culture.  The amount of target protein secreted by the transformed culture of P. pastoris equaled about 20% of the total amount of secreted proteins (p5809).  The produced target protein-maintained activity, and recognition by relevant antibodies (see Results section).  In the Discussion section, Liu et al. notes that their results indicate that gene copy number for their particular transformed clones, is positively correlated to target gene expression, when high levels of expression by the GAP controlled transgene are present. Their particular transformed clones with high copy numbers were noted to produce higher levels of the target than other researchers who attempted to produce the same protein (see page 5809).
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
The nature of the problem to be solved may lead inventors to look at references relating to possible solutions to that problem.  In the production of the Sm14 protein, the goal to be achieved is to provide the highest expression of properly folded recombinant Sm14 for the ultimate use in immunostimulatory compositions or other studies.  Tendler et al. shows a high-level expression of properly folded proteins encoded by the target gene, Sm14, using the reconstituted AOX1 promoter, provided by the pPIC9K-SM14-MV vector. Tendler et al. notes that the endogenous expression of the SM14 protein was not sufficient for constitutive production of the target.  Looking to the prior art of Wu et al. and Liu et al. both were able to provide constitutive production of the transgene or target protein throughout the growth period of a properly folded target protein using the known GAP promoters. Wu et al. demonstrated the additional benefit of placing the target protein under the control of an AOX1 promoter for inducible production, and under the control of a GAP promoter for constitutive production.  Harnessing both inducible and constitutive pathways for production of a target protein led to much higher levels of protein production, where the target-maintained activity and structure.
Applying the KSR standard of obviousness to Tendler et al., Wu et al. and Liu et al., the Examiner concludes that producing vectors where the target protein is under the control of either the AOX1 or the GAP promoter, whether in the same vector as in Wu et al., or in a separate vector as in Liu et al., would have provided the predictable results of producing high levels of the Sm14 protein product in a transformed P. pastoris culture.  The proteins produced by the transformed cultures under either promoter showed appropriate physio-chemical properties, and activities.  One of skill in the art, already having the ppIC9k-SM14 expressing vector under the AOX1 promoter in hand, would have been motivated to take a portion or sample of the purified vector, and replace the AOX1 promoter with a GAP promoter to increase the constitutive expression of the target protein, Sm14, over the growth of the culture and not just under induction. The technology for replacing promoters in these vectors is well known in the art as shown by all three references. Taking a portion or sample of the vector already encoding the Sm14 under AOX1, and replacing that AOX1 promoter with a GAP promoter would have provided a number of benefits:  the GAP promoter systems were well known to provide excellent constitutive production of target proteins as set forth by Wu et al. and Liu et al.  Wu et al. notes the benefit of using both promoters to produce target protein allows for sequential and separate expression of a properly folded, active target protein.  Further Wu et al. notes that using both promoters leads to a greater percentage of the target protein in the total secreted proteins as compared to other production systems.  The higher level of the target protein secreted into the growth medium would have provided a much easier isolation of the target protein for further uses. Such a combination is merely a “predictable use of prior art elements according to their established functions (see KSR at 1740).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant is reminded, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tendler et al. disclose the production of the pPIC9K-Sm14-MV plasmid utilizing the steps set forth in steps (a) and (b) of the method set forth in amended claim 7 of the instant claim and its use to transform P. pastoris cells and selecting clones with multiple copies. As such, the pPIC9K-Sm14-MV plasmid necessarily comprises SEQ ID NO:3. Wu et al. demonstrates the combined use GAP and AOX1 promoters enhances transgene expression in Pichia pastoris. The skilled artisan would readily recognize said benefit would not be limited by the transgene as said benefit is derived by the combination of the promoters. Liu et al. teaches the use of the pGAP9K plasmid for the constitutive expression of a transgene in Pichia pastoris. Given, the teachings of Wu et al. regarding the use of differing promoters (GAP and AOX1), the skilled artisan would have been motivated to modify the pPIC9K-Sm14-MV plasmid of Tendler et al. with the pGAP9K of Liu et al. and to utilize the resulting plasmid and the pPIC9K-Sm14-MV plasmid to co-transfect Pichia pastoris.
With respect to applicant’s arguments that considered as a whole, Tendler et al., Wu et al. and Liu et al. do not teach or suggest all the limitations of claim 7, these arguments are not persuasive. Prior art includes both the specialized understanding of one of ordinary skill in the art and the common understanding of the layman.  It includes background knowledge possessed by a person having ordinary skill in the art. “[A] court can take account of the inferences and creative steps that a person of ordinary skill would employ.  KSR at 1396. The court has rejected the notion that a specific teaching, suggestion or motivation must exist in the prior art.  “This court also declines to cabin KSR to the “predictable arts” as opposed to the “unpredictable art” of biotechnology. In fact, this record shows that one of skill in this advanced art would find these claimed “results” profoundly predictable”.  In re Kubin, 561 F3d 1351 1360 USPQ2d 1417, 1424 (Fed Cir 2009). Applicant is directed to the most recent MPEP sections 2143 and 2144 for obviousness in the “post KSR” era.  One of skill in the art would have combined the elements as claimed, by known methods, and in combination each element merely would have performed the same function as it did separately.  
With respect to applicant’s arguments that the “flow” of claim 7, where the two vectors are produced sequentially does not exist in the cited references.  These arguments are not persuasive. One of skill in the art of molecular biology and the art of recombinant protein production would have been familiar with both AOX1 and GAP promoter-controlled production systems, as both types of promoters were known to be successful in the production of recombinant target proteins in the desired production system, P. pastoris.  One of skill in the art of molecular biology and recombinant protein production would have been familiar with molecular cloning steps required to make the replacement of one promoter for another.  Figure 1 of Wu et al. demonstrates the step wise process for producing his desired vectors, where first one expression system is ligated or transformed into the base vector, then some of that transformed vector is taken to add the additional promoter to create his final products.  Whether the second promoter is added as a combination, or as a replacement for the original promoter is a choice well within the skill of the ordinary artisan. Taking the pPIC9k-Sm14 vector already expressing the target protein Sm14 of Tendler et al., and replacing the AOX1 promoter with the GAP promoter would have been well within the abilities of one of skill in the art.  Transforming the P. pastoris cultures with both vectors, either sequentially or at the same time, would also have been well within the abilities of one of skill in the art.  The fact that Wu et al. makes the combination in a single vector, as opposed to the use of two vectors, does not render the two-vector system patentable. It is not necessary that the prior art suggest the same exact solution or combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved in a particular way by the invention). 
Applicant arguments that the newly added limitation to constitutive production of the target protein Sm14 renders the claims unobvious over the prior art are not persuasive, as GAP production systems have been used specifically to continuously produce the transgene or target protein over the growth of the culture. GAP- directed production of the transgene does not stop if a separate inducible promoter such as AOX1 is induced. Therefore, even in the presence of AOX1 inducible vectors, GAP constitutive production vectors would have been expected to continuously produce the transgene or target protein.
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  There is no requirement that any of the references specifically teach or suggest a particular limitation of a claim, and the prior art is taken together with the knowledge and skills present in one of skill in the art.  Applicant’s arguments that the Examiner is taking elements from each reference, piecemeal, are not persuasive.  As explained above, each piece of prior art was fully evaluated for the teachings therein, and none of the prior art teaches away from any specific limitation of claim 7.  The Examiner has more fully discussed each reference above, as evidence of consideration.
One of skill in the art would have recognized that producing the target Sm14 under the control of an AOX1 promoter and under the control of the GAP promoter would have led to the predictable result of increased overall production of the target protein, as shown by Wu et al.  Using the pPIC9K vector system as the base vector for both plasmids in the transformation of P pastoris would have been understood by one of skill to provide multiple benefits, including increased stability of the transformed strains, a lack of endotoxins found in other culture systems, high-density culture, and high expression levels of the target.  Producing the dually transformed culture system in P. pastoris allows for both adjustable and continuous production of the target protein, depending on the treatment of the transformed cultures.  These elements of adjustability and continuousness have been held by the Courts not to be a patentable advance, in view of the teachings of the art.  (in re Stevens 212 F2d 197 101 USPG 284 (CCPA 1954) and in re Dilnot 319 F2d 188 138 USPQ 248 (CCPA 1963)).
Applicant’s arguments that somehow one of skill in the art of molecular biology and the art of recombinant protein expression would not be able to overcome the asserted difficulties in the expression of transgenes are not persuasive. The successful use of the same pPIC9k vector system in the claim, modified to contain a Kozak sequence of AOX1, in the same P. pastoris culture system was shown by Tendler et al. to produce the same encoded transgene as the claim, Sm14.  The successful use of GAP promoter systems, in the same culture system of P. pastoris was shown by both Liu et al. and Wu et al. to successfully produce their transgene of interest.  All three references detail the manner in which they observed and overcame any vector, transgene, or P. pastoris- related difficulty.  This knowledge, combined with the ordinary skill and knowledge of one skilled in the art of molecular biology and transgene expression, leads to the rational basis for carrying out the claimed method.  Prior art includes both the specialized understanding of one of ordinary skill in the art and the common understanding of the layman.  It includes background knowledge possessed by a person having ordinary skill in the art. “[A] court can take account of the inferences and creative steps that a person of ordinary skill would employ.  KSR at 1396. 
Similarly, Applicant’s arguments that the fact that Liu et al., and Wu et al. expressed certain difficulties, and certain solutions to those difficulties is not a requirement for the same solutions to be present within the claim and is not evidence of nonobviousness. Claim 7 does not exclude the addition of particular types of amino acids, or the use of Histidine tags, or any other element cited by Applicant.  Applicants arguments are directed to limitations not present in the rejected claim.  Despite the various difficulties and solutions that occur through routine scientific processes, each of the references teach successful production of the transgene or target protein, in the same desired culture system.
Therefore, producing the transformed P. pastoris cultures, with two vectors encoding the transgene for target protein Sm14, one vector for inducible expression and one for constitutive expression, with the goal of increasing the overall expression of the Sm14 target protein would have been within the ordinary capabilities of one skilled in the art, based upon the teaching of such improvements in other situations.  One of ordinary skill would have been capable of applying the knowledge in the art to create the two vectors, transform the P pastoris, and express the target protein Sm14, with predictable results. Therefore, it would have been prima facia obvious to one of ordinary skill in the art at the time the invention was made to have performed the process of claimed invention, absent evidence to the contrary.

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 13, 2022